Citation Nr: 0604134	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  96-51 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for a 
thoracic spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to August 
1986 and from March 1988 to January 1991.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from an 
August 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board remanded this matter on numerous occasions and, in 
March 2005, denied an initial compensable rating for a 
thoracic spine disability.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2005, the Court granted a joint 
motion for remand, and the appeal has been returned to the 
Board for action consistent with that motion.


FINDINGS OF FACT

1.  The veteran's thoracic spine disability is manifested by 
slight limitation of motion of the thoracic spine, complaints 
of discomfort in the shoulder area, no neurological symptoms, 
and findings of a compression deformity at T12 that equates 
to residual demonstrable deformity of the T12 vertebral body, 
which does not equate to unfavorable ankylosis of the entire 
thoracolumbar spine.

2.  The veteran does not have fractures to thoracic vertebrae 
T11, T10, T8, or T7, with residual demonstrable deformity.


CONCLUSIONS OF LAW

1.  The schedular criteria for a separate 10 percent rating 
for the veteran's service-connected thoracic spine 
disability, based upon findings of slight limitation of 
motion of the thoracic spine and compression fracture 
deformity at T12, are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5285-5291 (2002).

2.  The schedular criteria for a rating in excess of 10 
percent rating for a thoracic spine disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5285-5291 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Compensable Evaluation - Thoracic Spine 
Disability

Service connection was originally granted, and a 10 percent 
rating was assigned, for spondylolisthesis of the lumbar 
spine and Scheuermann's disease of the thoracic spine in an 
April 1991 rating decision.  As noted above, this appeal came 
to the Board from an August 1996 rating decision that 
continued the 10 percent rating for this disability.  During 
the appeal, the evaluation of the back disability was 
increased.  The appeal, however, remained before the Board.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  By a rating decision 
in June 1999, the disabilities of the lumbar and thoracic 
segments of the spine were rated separately, effective from 
December 1998.  A noncompensable rating was assigned using 
Diagnostic Code 5291 for compressed vertebrae of the T11-T12 
and minor compressions of T10 and T7 or T8.  This is the sole 
issue remaining before the Board.  

The November 2005 Joint Motion for Remand granted by the 
Court instructed the Board to grant a 10 percent rating for 
the veteran's service-connected thoracic spine disability 
under Diagnostic Codes 5285-5291(2002), based upon findings 
of slight limitation of motion of the thoracic spine and 
compression fracture deformity of T12.  The Board was also 
instructed to address whether the veteran has fractures to 
thoracic vertebrae T11, T10, T8, and T7, with residual 
demonstrable deformity, and whether additional 10 percent 
ratings are warranted under Diagnostic Code 5285 (2002) 
(vertebra, fracture of, residuals), which provided for rating 
the disability in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
the vertebral body.  In this case, the joint motion concluded 
that the veteran has slight limitation of motion of the 
thoracic spine, which would not provide a basis for a 
compensable rating pursuant to Diagnostic Code 5291.  
Therefore, in the discussion below, the Board will focus on 
whether any additional 10 percent rating for demonstrable 
deformity of the vertebral body of T11, T10, T8, or T7 is 
supported by the evidence.  For the following reasons, the 
Board concludes that an additional compensable rating is not 
warranted for thoracic spine disability. Because this issue 
has been characterized as an appeal from an initial 
disability evaluation, the Board has considered whether a 
"staged" rating is appropriate, and has concluded that it 
is not.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Two questions determine whether any additional 10 percent 
rating should be awarded using Diagnostic Code 5285:  (1) 
whether there is any residual of vertebral fracture, so that 
use of this diagnostic code would be appropriate, and, if so, 
(2) whether there is demonstrable deformity of the vertebral 
body, so as to support assignment of a 10 percent rating on 
this basis.

Addressing first the question of whether there is any 
residual of vertebral fracture, the Board notes that service 
connection was initially granted for Scheuermann's disease of 
the thoracic spine, and that the current disability is 
characterized as compressed vertebrae of the thoracic spine, 
T11-T12.  The service-connected thoracic spine disability has 
not be characterized as residuals of fracture and, for the 
reasons discussed below, the Board concludes that the 
service-connected thoracic spine disability does not include 
residuals of fracture.

The Board acknowledges that there has been some question 
concerning the nature of the veteran's thoracic spine 
disability.  Evidence supporting a conclusion that the 
veteran has fracture or fractures of vertebrae the thoracic 
spine includes several references to x-ray evidence of 
fracture, such as an April 1997 imaging consultation note 
that contains reference to changes consistent with old 
compression fractures of T12 and T11, and the impression in a 
report of a November 2002 VA examination of possible healed 
compression fracture of T10.  

The evidence against a conclusion that the veteran does, in 
fact, have fracture of any thoracic vertebra outweighs the 
evidence that might support a conclusion.  First, the Board 
notes that several of the reports refer to compression of 
vertebrae, either without reference to the cause of the 
compression or with reference to a cause other than fracture.  
For example, an office visit note by Dr. McMillin in May 1993 
describes old Scheuermann's sequelae in the lower thoracic 
region with anterior wedge compressions at multiple levels.  
The report of the December 1998 VA examination refers to 
definite wedging of T12, T11, a little wedging of T10, and 
questionable wedging above this, but the examiner did not 
believe it was true Scheuermann's disease.  The examiner 
concluded that the cause of the compression of the vertebrae 
of the thoracic spine could not be explained.  The examiner 
noted that there was not a history of sufficient injury of a 
nature to indicate that there would have been compression 
from the episodes (i.e., during exercise) during service, and 
also noted that the negative bone scan, except for a rib, in 
March 1990 would indicate that there would not have been a 
recent enough injury to have healed to permit the bone scan 
to be normal in that area.  The examiner concluded that the 
diagnosis was wedging of the thoracic vertebra, mainly T11 
and T12, cause undetermined and not true Scheuermann's 
disease.  The examiner also noted that this appeared to be 
asymptomatic.  

The VA examiner in June 2000 noted that there was deformity 
of T12, interpreted by some as Scheuermann's disease and by 
others as old compression fracture.  This examiner indicated 
that the diagnosis of compression fracture was very unlikely; 
one does not sustain a compression fracture of the spine 
doing sit-ups.  

While the references to compression fracture do not explain 
the basis for the conclusion that the vertebral compression 
noted was, in fact, due to fracture, the record contains two 
explanations in VA examination reports that present reasoned 
explanations as to why the vertebral compression is unlikely 
to be due to fracture.  The Board, therefore, concludes that 
the preponderance of the evidence is against finding that the 
veteran has residuals of thoracic vertebral fracture.  Hence, 
Diagnostic Code 5285 is not for application.

Even if the use of Diagnostic Code 5285 would be appropriate 
by analogy - and the Board does not conclude that it is 
appropriate - the record does not support a conclusion that 
there is "demonstrable deformity" of T11, T10, T8, or T7.  
There is too much inconsistency between the imaging reports 
of the lumbar and thoracic segments of the spine to conclude 
that "demonstrable deformity" is, in fact, present.  Many 
of the reports do not refer to these vertebral bodies 
specifically and, when they do, they are equivocal about the 
presence of deformity.  Films from December 1998 were 
interpreted to show compression deformity of only T12 and 
normal height of the other vertebrae, although the examiner 
described compressed vertebrae "definitely" of T11-12, 
"minor compressions" of T10, and "possibly" T7 or T8.  In 
the absence of more definite findings of vertebral 
compression deformity, the Board concludes that the 
preponderance of the evidence is against finding presence of 
"demonstrable deformity" of T11, T10, T8, or T7.  

Moreover, competent medical evidence of record repeatedly 
indicates that the veteran showed no objective physical 
findings indicating any disability in the thoracic spine.  In 
a December 1998 VA examination report, the examiner noted 
that he had reviewed a good part of the veteran's medical 
records and specifically stated that the veteran did not 
describe any pain in the thoracic area.  There was some 
slight rounding in the thoracic spine with no tenderness.  
The examiner opined that he did not believe that the 
veteran's thoracic spine disability was symptomatic.

In a June 2000 VA examination report, it was noted that the 
veteran complained of pain and that when asked to point to 
the most painful area, he repeatedly pointed to the lumbar 
spine and not the thoracic spine.  Examination of the 
thoracic spine showed no point tenderness or spasm.  Further, 
it was specifically noted that the veteran showed no 
objective physical findings indicating any disability in the 
thoracic spine as well as exhibited normal thoracic spine 
range of motion.

In a November 2002 VA examination report, the examiner noted 
that the veteran had no thoracic spine complaints. In a May 
2004 VA examination report, the examiner detailed that he had 
reviewed the claims file and documented the veteran's medical 
history.  The veteran's complaints of pain were noted to be 
in the low back region.  He denied any functional impairment 
requiring hospitalization over the past year due to his back. 
Examination showed no tenderness on palpation of the thoracic 
spine region. Motion of the thoracolumbar spine was listed as 
follows:  Forward flexion to 40 degrees without pain and to 
50 degrees with pain.  Extension was to 0 degrees without 
pain and to 10 degrees with pain.  Right lateral flexion was 
limited to 0 degrees without pain and to 10 degrees with 
pain.  Left lateral flexion was limited to 20 degrees without 
pain and to 30 degrees with pain.  Left lateral rotation was 
limited to 20 degrees without pain and to 30 degrees with 
pain.  Right lateral rotation was limited to 0 degrees 
without pain and to 10 degrees with pain.  The diagnosis was 
listed as compression fracture T12.  The examiner opined that 
range of motion limitation was due to pain and not fatigue or 
weakness.

Limitation of motion of the dorsal spine is rated as 
noncompensable if slight; a maximum of 10 percent is assigned 
when it is moderate or severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2002).  It should be noted that 
"thoracic spine" and "dorsal spine" are synonymous.  See 
Reiber v. Brown, 7 Vet. App. 513, 515 (1995). Citing 
Webster's Medical Desk Dictionary 715 (1986), the Court in 
Reiber explained that thoracic vertebrae are any of the 12 
vertebrae dorsal to the thoracic region and characterized by 
articulation with the ribs.  In this case, none of the 
competent medical evidence of record indicated that the 
veteran suffers from moderate or severe limitation of motion 
of the thoracic or dorsal spine, and the joint motion granted 
by the Court characterized the limitation of motion of the 
thoracic segment of the spine as mild.  

A 20 percent evaluation is assignable for favorable ankylosis 
of the dorsal spine. See 38 C.F.R. § 4.71a, Diagnostic Code 
5288 (2002).  Although higher evaluations are provided under 
the former 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5288 
for ankylosis of the spine and under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 for pronounced intervertebral disc 
syndrome, these Diagnostic Codes are not applicable to this 
case.  With respect to Diagnostic Codes 5286 and 5288, 
ankylosis is the immobility and consolidation of a joint.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  An 
evaluation is not warranted under these codes because the 
veteran's service-connected thoracic spine disability has not 
been shown to result in ankylosis.  With respect to 
Diagnostic Code 5293, intervertebral disc disease syndrome is 
not a part of the service-connected disability.  In this 
regard, no neurological deficits relative to the thoracic 
spine disability are noted in the record.

For the reasons discussed above, the Board has determined 
that that the veteran's residuals of a thoracic spine 
disability do not warrant entitlement to a rating in excess 
of 10 percent nor assignment of multiple separate 10 percent 
ratings.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5291 
(2002).  Evidence of record shows that the veteran has denied 
thoracic spine pain, exhibits slight limitation of thoracic 
motion as well as residual demonstrable deformity at only the 
T12 vertebra, and underwent no medical therapy for his 
service-connected thoracic spine disability.  Accordingly, 
the Board finds that the veteran's thoracic spine disability 
residuals do not warrant an evaluation in excess of a single 
10 percent rating under Diagnostic Codes 5285-5291.  See 
38 C.F.R. § 4.7 (2005).

During the pendency of this appeal, the schedule for rating 
disabilities of the spine was revised effective on September 
23, 2002 and on September 26, 2003.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002); 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2005)).  In addition, a correction to the regulation 
published in 2003 was published in June 2004.  See 69 Fed. 
Reg. 32449 (Jun. 10, 2004).  

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, orthopedic and neurologic 
abnormalities are evaluated separately.  As for the 
orthopedic manifestations, in the May 2004 VA examination 
report, forward flexion of the thoracolumbar spine was listed 
as 50 degrees with pain and the veteran's combined range of 
thoracolumbar motion equaled 140.  Competent medical evidence 
of record also did not show findings of muscle spasm, 
guarding, tenderness, reversed lordosis, abnormal kyphosis, 
or fracture with loss of 50 percent or more of the height.  

However, the Board notes that the veteran is already rated as 
40 percent disabling under the Schedule for his service-
connected lumbar spine disability.  To use the same 
thoracolumbar range of motion test results that are already 
the basis for the 40 percent rating currently assigned for 
the veteran's service-connected lumbar spine disability as a 
basis for the assignment of an increased rating for the 
veteran's service-connected thoracic spine disability is 
prohibited by 38 C.F.R. § 4.14 (2005) (evaluation of the same 
disability under various diagnoses is to be avoided).  
Further, residuals of the veteran's service-connected 
thoracic spine disability do not include unfavorable 
ankylosis of the entire thoracolumbar spine, as required for 
entitlement to a 50 percent rating under the General Rating 
Formula. 

Based on the medical evidence of record, the Board also finds 
that there are no objective compensable neurologic 
manifestations associated with the veteran's thoracic spine 
disability.  The Board recognizes the veteran's subjective 
complaints of radiating pain and numbness in his upper 
extremities.  However, numerous VA examination reports dated 
in 1998, 2000, 2002, and 2004 showed no neurological findings 
related to the veteran's thoracic spine disability.  

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  After 
considering the effects of the weakness, tenderness, and 
limitation of function, as described in the records of 
examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for an rating in excess of 10 
percent under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected thoracic spine disability under 
the final revised criteria in Diagnostic Codes 5235-5243 have 
not been met.  In short, the disability picture portrayed by 
the evidence in this case is characterized primarily by 
slight limitation of motion of the thoracic spine.  In the 
competent medical evidence of records, the veteran himself 
has denied thoracic spine pain or other symptomatology 
attributable to the thoracic spine disability.  Consequently, 
the Board finds that the evidence does not support assignment 
of more than the 10 percent rating already assigned in the 
joint motion granted by the Court.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5235-5243 (2005).

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  As discussed 
below, VA fulfilled its duties to inform and assist the 
veteran on this claim.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, a substantially complete application for 
the veteran's increased rating claim was received in 1995.  
Thereafter, in an August 1996 rating decision, the RO denied 
the veteran's claim for entitlement to an increased rating 
for his thoracic and lumbar spine disability.  Notice letters 
were sent to the veteran in August 2001 and November 2003 
from the RO.  The Board acknowledges that the notice letters 
were sent to the veteran after the RO's August 1996 decision 
that is the basis for this appeal.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided - and appealed -- by the time the VCAA 
was enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received.  

The letters from VA dated in August 2001 and November 2003, 
complied with the four notice requirements listed above.  
Moreover, to the extent that the veteran was not specifically 
advised to submit any pertinent evidence in his possession by 
these letters, he was given the text of 38 C.F.R. § 3.159 in 
the August 2004 SSOC.  Consequently, he was aware of this 
provision.

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA and private treatment records, 
and multiple VA examination reports have been obtained and 
associated with the file.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained or 
attempted to be obtained.  In addition, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The Board notes that the veteran was provided 
with multiple VA examinations during the course of his 
appeal.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case, and has complied with the 
instructions contained in the Board's remands and the Court's 
order.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.  Any "error" to the veteran resulting 
from this Board decision does not affect the merits of his 
claim or his substantive rights, for the reasons discussed 
above, and is therefore harmless.  See 38 C.F.R. § 20.1102 
(2005).  There is no reasonable possibility that further 
assistance to the veteran would substantiate his claim.  See 
38 C.F.R. § 3.159(d) (2005).


ORDER

A separate 10 percent rating for demonstrable deformity of 
the T12 vertebral body with slight limitation of motion of 
the thoracic spine is granted, subject to the regulations 
applicable to the payment of VA monetary awards.

An evaluation in excess of 10 percent for a thoracic spine 
disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


